   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 1 of 11 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 EARL M. WHEBY, JR., Individually and On             )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 RA PHARMACEUTICALS, INC.,                           )   CLASS ACTION
 EDWARD MATHERS, ROBERT HEFT,                        )
 TIMOTHY PEARSON, RAJEEV SHAH,                       )
 AOIFE M. BRENNAN, BO CUMBO, and                     )
 DOUGLAS TRECO,                                      )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 10, 2019 (the

“Proposed Transaction”), pursuant to which Ra Pharmaceuticals, Inc. (“Ra Pharmaceuticals” or

the “Company”) will be acquired by UCB S.A. (“Parent”) and Franq Merger Sub, Inc. (“Merger

Sub,” and together with Parent, “UCB”).

       2.      On October 9, 2019, Ra Pharmaceuticals’ Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with UCB.            Pursuant to the terms of the Merger Agreement, Ra

Pharmaceuticals’ stockholders will receive $48.00 in cash for each share of Ra Pharmaceuticals

common stock they own.
   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 2 of 11 PageID #: 2



       3.      On November 1, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Ra Pharmaceuticals common stock.

       9.      Defendant Ra Pharmaceuticals is a Delaware corporation and maintains its

principal executive offices at 87 Cambridge Park Drive, Cambridge, Massachusetts 02140. Ra

Pharmaceuticals’ common stock is traded on the NASDAQ Global Select Market under the ticker




                                                  2
   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 3 of 11 PageID #: 3



symbol “RARX.”

       10.     Defendant Edward Mathers is Chairman of the Board of the Company.

       11.     Defendant Robert Heft is a director of the Company.

       12.     Defendant Timothy Pearson is a director of the Company.

       13.     Defendant Rajeev Shah is a director of the Company.

       14.     Defendant Aoife M. Brennan is a director of the Company.

       15.     Defendant Bo Cumbo is a director of the Company.

       16.     Defendant Douglas Treco is Chief Executive Officer and a director of the

Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Ra Pharmaceuticals (the “Class”). Excluded from the Class are defendants herein

and any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       19.     This action is properly maintainable as a class action.

       20.     The Class is so numerous that joinder of all members is impracticable. As of

October 8, 2019, there were approximately 47,096,399 shares of Ra Pharmaceuticals common

stock outstanding, held by hundreds, if not thousands, of individuals and entities scattered

throughout the country.

       21.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.




                                                  3
   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 4 of 11 PageID #: 4



        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        25.     Ra Pharmaceuticals is a clinical-stage biopharmaceutical company focused on

leading the field of complement biology to bring innovative and accessible therapies to patients

with rare diseases.

        26.     The Company discovers and develops peptides and small molecules to target key

components of the complement cascade.

        27.     The Company’s ExtremeDiversity™ platform enables the production of synthetic

macrocyclic peptides combining the diversity and specificity of antibodies with the

pharmacological properties of small molecules.




                                                 4
   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 5 of 11 PageID #: 5



       28.     The Company’s phase 3 product candidate, zilucoplan, is a once-daily self-

administered, subcutaneous peptide inhibitor of C5.

       29.     In December 2018, the Company announced positive top-line results from a phase

2 trial of zilucoplan in patients with generalized myasthenia gravis (“gMG”), achieving clinically

meaningful and statistically significant reductions in both primary and key secondary endpoints.

       30.     Zilucoplan is currently being tested in phase 3 for the treatment of gMG with top-

line results expected in early 2021.        Further indications that are potentially addressable

by zilucoplan include immune-mediated necrotizing myopathy, amyotrophic lateral sclerosis, and

other tissue-based complement-mediated disorders with high unmet medical need.

       31.     The Company is also developing an extended release formulation of zilucoplan, as

well as a potential first-in-class oral small molecule C5 inhibitor.

       32.     On October 9, 2019, Ra Pharmaceuticals’ Board caused the Company to enter into

the Merger Agreement with UCB.

       33.     Pursuant to the terms of the Merger Agreement, Ra Pharmaceuticals’ stockholders

will receive $48.00 in cash for each share of Ra Pharmaceuticals common stock they own.

       34.     According to the press release announcing the Proposed Transaction:

       UCB and Ra Pharmaceuticals Inc. (NASDAQ: RARX, Ra Pharma) announced
       today their entry into a merger agreement pursuant for which UCB will acquire Ra
       Pharma. Under the terms of the agreement, Ra Pharma shareholders will receive
       US$ 48 in cash for each Ra Pharma share at closing. The Boards of Directors of
       both companies have unanimously approved the transaction, which remains subject
       to approval by Ra Pharma shareholders and to obtaining antitrust clearance and
       other customary closing conditions. . . .

       Transaction Terms, Approvals and Timing to Close

       Upon closing, Ra Pharma shareholders will receive US$48.00 for each Ra Pharma
       share (approximately US$2.5bn/€2.2bn), which represents a transaction value of
       approximately US$ 2.1 billion / €2.0 billion, net of Ra Pharma cash. The cash
       consideration represents an approximately 93% premium to Ra Pharma



                                                  5
  Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 6 of 11 PageID #: 6



       shareholders based on the 30-day volume weighted average closing stock price of
       Ra Pharma prior to signing. The transaction has been unanimously approved by the
       Boards of Directors of both, UCB and Ra Pharma and remains subject to approval
       by Ra Pharma shareholders, obtaining anti-trust clearance and other customary
       closing conditions. UCB and Ra Pharma expect to complete the transaction by the
       end of Q1 2020.

       Funding

       The acquisition of Ra Pharma will be financed by a combination of existing cash
       resources and new bank term loans, arranged and underwritten by BNP Paribas
       Fortis and Bank of America Merrill Lynch. Pro-forma for this acquisition, UCB’s
       new net debt / rEBITDA ratio would be in the range between 1.5 and 2.0 times with
       rapid de-leveraging expected allowing UCB to maintain significant balance sheet
       flexibility. . . .

       Advisors

       Bank of America Merrill Lynch and Lazard are acting as financial advisors to UCB
       in relation to the transaction. Covington & Burling LLP is acting as legal advisor
       to UCB on this transaction.

       Centerview Partners is acting as exclusive financial advisor to Ra Pharma on this
       transaction. Latham & Watkins LLP is acting as legal advisor to Ra Pharma on this
       transaction.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       35.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       36.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       37.     The Proxy Statement omits material information regarding the analyses performed

by the Company’s financial advisor in connection with the Proposed Transaction, Centerview

Partners LLC (“Centerview”).

       38.     With respect to Centerview’s Selected Public Company Analysis, the Proxy

Statement fails to disclose: (i) Centerview’s basis for selecting a reference range of 2023 EV/REV




                                                6
   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 7 of 11 PageID #: 7



Multiples of 3.0x to 7.0x; and (ii) the Company’s estimated net cash.

       39.     With respect to Centerview’s Selected Precedent Transaction Analysis, the Proxy

Statement fails to disclose: (i) Centerview’s basis for selecting a reference range of Transaction

Values of $1.000 billion to $1.750 billion; and (ii) the Company’s estimated net cash.

       40.     With respect to Centerview’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging

from 11.0% to 13.0%; (ii) the terminal values of the Company; (iii) the tax savings from usage of

federal net operating losses and future losses; (iv) the estimated costs associated with a capital

raise in 2021; (v) the Company’s estimated net cash balance; and (vi) the number of fully-diluted

shares of Company common stock.

       41.     With respect to Centerview’s analysis of stock price targets, the Proxy Statement

fails to disclose: (i) the price targets observed by Centerview in the analysis; and (ii) the sources

thereof.

       42.     With respect to Centerview’s analysis of premiums paid, the Proxy Statement fails

to disclose the premiums paid in the transactions observed by Centerview in the analysis.

       43.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       44.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Board and Reasons for the

Merger; and (iii) Opinion of Centerview Partners LLC.




                                                 7
   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 8 of 11 PageID #: 8



       45.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
          Thereunder Against the Individual Defendants and Ra Pharmaceuticals

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Ra Pharmaceuticals is liable as

the issuer of these statements.

       48.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       49.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       51.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.




                                                  8
   Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 9 of 11 PageID #: 9



       52.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     The Individual Defendants acted as controlling persons of Ra Pharmaceuticals

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of Ra Pharmaceuticals and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved



                                                  9
 Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 10 of 11 PageID #: 10



in the making of the Proxy Statement.

        58.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        59.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

        D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

        E.     Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

        F.     Granting such other and further relief as this Court may deem just and proper.




                                                 10
Case 1:19-cv-02099-LPS Document 1 Filed 11/05/19 Page 11 of 11 PageID #: 11



                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: November 5, 2019                           RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                    Wilmington, DE 19801
Richard A. Maniskas                             Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                11
